833 F.2d 1022
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re FRANKE, INC., Appellant.
No. 87-1214
United States Court of Appeals, Federal Circuit.
October 2, 1987.

Before FRIEDMAN and DAVIS, Circuit Judges, and COWEN, Senior Circuit Judge.
COWEN, Senior Circuit Judge.

DECISION

1
This is an appeal from the decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (Board), affirming the examining attorney's decision that registration of the mark PRESTIGE for 'kitchen sinks designed for attachment to plumbing' would be likely to cause confusion, to cause mistake, or to deceive within the meaning of 15 U.S.C. 1052(d) (Sec. 2(d) of the Trademark Act) in view of the previously registered mark, PRESTIGE (registered no. 872566) for 'bathroom and kitchen cabinets.'  We affirm on the basis of the Board's decision of December 5, 1986.